UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS


SAMAD SEFIANE,                                    §
                                                  §
                Plaintiff,                        §
                                                  §
versus                                            §    CIVIL ACTION NO. 1:19-CV-61
                                                  §
                                                  §
MICHAEL MORGAN, et al.,                           §
                                                  §
                Defendants.                       §

    MEMORANDUM ORDER OVERRULING OBJECTIONS AND ADOPTING THE
        MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff, Samad Sefiane, a former pre-trial detainee confined at the Jefferson County

Correctional Facility, proceeding pro se, filed this civil rights action pursuant to 42 U.S.C. § 1983

against the defendants District Attorney Michael Morgan and Attorney James Makin.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends dismissing this civil rights action pursuant to 28 U.S.C. §

1915(g).

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. Plaintiff filed

objections to the Magistrate Judge’s Report and Recommendation. This requires a de novo review

of the objections in relation to the pleadings and the applicable law. See FED. R. CIV. P. 72(b).

         Plaintiff claims he is under imminent danger of serious physical injury as he has been denied

his widow benefits since January of 2017. He alleges he has not been able to work due to a medical

hold and he has no family to put money in his inmate trust account. Plaintiff states further he is
under imminent threat of danger and physical injury “of a violent malicious arrest and malicious

prosecution with no source of income or even income in the facility is serious physical injury and

imminent danger for the interest of justice.”

       A review of plaintiff’s original complaint and objections reveals that plaintiff is not under

imminent danger of serious physical injury.

                                                ORDER

       Accordingly, the objections of the plaintiff are OVERRULED. The findings of fact and

conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is

ADOPTED. The court will enter a Final Judgment in accordance with the recommendations of the

Magistrate Judge.


        SIGNED at Beaumont, Texas, this 22nd day of August, 2019.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                  2
